OPINION
McDONALD, Chief Justice.
This is an appeal by defendant from a judgment for plaintiffs for a real estate commission and for attorneys’ fees.
Plaintiffs Worman and Pearson sued defendant Water Wonderland, Inc., alleging that defendant owed plaintiffs a real estate commission for selling lots 9 through 24 of an addition owned by defendant. Defendant answered, admitting that the lots had been sold for it by plaintiffs and that the commission was owed, but alleged that it had been necessary for the seller to agree to indemnify a title company on title policies it issued on the lots; and that defendant had in turn made an oral agreement with plaintiffs whereby one-half of the commission for selling such lots would be withheld until defendant was no longer liable on its indemnity agreement with the title company.
Trial was before the Court without a jury which, after hearing, rendered judgment for plaintiffs for the amount of the commission and for attorneys’ fees.
Defendant appeals, contending the trial court erred in rendering judgment for a broker’s commission without evidence of a sufficient written contract under provisions of Article 6573a, Section 28, Vernon’s Ann. Tex.Civ.St.
Defendant admitted execution of the contract in its answer, (which contract was attached to plaintiffs’ petition), and on the trial defendant’s President admitted owing the commission sued for, but contended that it was not due. Plaintiffs testified there was no agreement to withhold any part of the commission. The trial court believed the plaintiffs, and the evidence is ample to support the judgment. Defendant’s point and contentions are overruled.
Affirmed.